Citation Nr: 0410692	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1941 to 
June 1946, including prisoner of war status from May 1942 to 
September 1942.  The veteran died in March 1998, and the surviving 
spouse is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a February 1999 rating decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for the cause of the 
veteran's death.38 C.F.R. § 38 C.F.R. §   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The case must be remanded to obtain a claims folder review and 
medical opinion to determine the probability that the principal 
and contributory causes of death listed on the March 1998 death 
certificate resulted from a service-connected disability or an in-
service event.  A VA medical opinion is necessary if there is 
competent evidence of current disability that may be associated 
with active service but the record does not include sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 5103A 
(West 2002).  

A remand would also allow the RO the opportunity to inform the 
appellant of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which evidence 
the VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In addition, 
a remand would allow the RO the opportunity to inform the 
appellant that she should provide any evidence in her possession 
that pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and inform 
the appellant in the development of the claim, the case is 
remanded to the RO for the following development:  

1.  The RO should obtain a claims folder review and medical 
opinion by a VA physician.  The VA physician should note whether 
the claims folder was reviewed and state a medical opinion as to: 
i) whether the probability is greater than, equal to, or less than 
50 percent that cyanotic cardiopulmonary distress, chronic 
obstructive pulmonary disease, pulmonary new growth, and aortic 
aneurysm, which were certified as the causes of the veteran's 
March 1998 death, resulted from service-connected ischemic heart 
disease, service-connected post-traumatic stress disorder, or an 
event in active service from September 1941 to June 1946; ii) 
whether the probability is greater than, equal to, or less than 50 
percent that alcohol abuse and tobacco abuse resulted from 
service-connected PTSD; and iii) whether the probability is 
greater than, equal to, or less than 50 percent that cyanotic 
cardiopulmonary distress, chronic obstructive pulmonary disease, 
pulmonary new growth, and aortic aneurysm resulted from alcohol 
abuse and tobacco abuse.  Any opinions expressed by the VA 
physician must be accompanied by a complete rationale.  

The RO should review the requested examination report and medical 
opinion to ensure that they are responsive to and in complete 
compliance with the directives of this remand, and if they are 
not, the RO should implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims file and ensure that all 
notification and development action required by The Veterans 
Claims Assistance Act of 2000 is completed.  See 38 U.S.C.A. §§ 
5103(a), 5103A; Quartuccio, 16 Vet. App. at 187; McKnight, 131 
F.3d at 1485; Paralyzed Veterans of America, 345 F.3d at 1348.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are subsequently issued also 
should be considered.  

3.  After undertaking any development deemed essential, the RO 
should readjudicate the claim of entitlement to service connection 
for cause of the veteran's death based upon the entire evidence of 
record.  All pertinent law, Court decisions, and regulations 
should be considered.  If the claim remains in denied status, the 
appellant and her representative, if any, should be provided with 
a supplemental statement of the case, which includes notice of any 
additional pertinent laws and regulations that were used, and a 
full discussion of action taken on the veteran's claim.  The RO's 
actions should follow the Court's instructions detailed in Gilbert 
v. Derwinski, 1 Vet. App. 49, 59 (1990).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  A reasonable period of time for a 
response should be afforded.  

4.  Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by the 
RO.  

The claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  




